Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1, 4-11, 13, 15 and 17-20 are pending.

Drawings
3.		Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The last paragraph of page 6 of the originally filed specification of the current application specifically details figures 1 and 2 to show solutions currently belonging to prior art for display devices having a proximity sensor system.
Figures 2, 4, and 5 are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: edge region 18. Please refer to 35 U.S.C. 112 indefinite rejection below regarding this subject matter such that adding edge 
Figures 4 and 5 are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: protrusion 24. Please refer to 35 U.S.C. 112 indefinite rejection below regarding this subject matter such that adding protrusion 24 to figures 2, 4, and 5 may be considered non-enabled by the specification. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one transmitter being arranged laterally below the display unit in the edge region and another figure depicting at least one transmitter being arranged in the display unit must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Please refer to 35 U.S.C. 112 enablement rejection below regarding this subject matter such that adding the cited subject matter may be considered non-enabled by the specification. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the transmitter being arranged on and/or below the backlight must be shown or the feature(s) canceled from the claim(s). Additionally, the claimed limitations of the transmitter being arranged in and on and below the backlight unit must be shown or the features canceled from the claims.  No new matter should be entered. Figure 4 and 5 depict the transmitter 32 being arranged in 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Newly amended subject matter states the at least one transmitter to be “vertically below the display unit”, “laterally below the display unit in the edge region” or “in the display unit”. 
Claim 1 states a display unit comprising a front side having an information displaying display surface, an edge region adjoining the display surface and not being used for the display of information, a display panel, and a rear side. Figures 4 and 5 depict the transmitter 32 within backlight 38. The description of figure 1 on page 6 of the originally filed specification specifically states “a plane view on a TFT panel of a display unit comprising a proximity sensor system (30) arranged on the edge of the display unit and outside the display unit, as known from prior art”. Figure 2 is described to depict the sectional view along line II-II of figure 1. Figures 4-5 depict reference numeral 22 (display unit) to regard the entirety of the figure. This provides a definitive definition of display unit. Therefore, the display unit includes the backlight by definition.
Therefore, in view of above, figures 1 and 2 depict the transmitter laterally outside of the display unit, figures 3-5 depict the transmitters inside of the display unit (specifically in backlight 38). Note, the written originally filed specification of the current application pages 7-8 describes an arrangement where transmitters 
In view of the display unit definition supported by the current application’s originally filed specification as described above, the claim language of the at least one transmitter arranged vertically below the display unit is not enabled by the specification since the transmitter is depicted only laterally outside by prior art figures 1-2 or inside figures 3-5 and not vertically below as claimed. The claim language of the at least one transmitter arranged laterally below the display unit in the edge region is not enabled by the specification since the transmitter is depicted only laterally outside by prior art figures 1-2 or inside figures 3-5 and not laterally below as claimed.
It is suggested to amend the claim to read “wherein he at least one transmitter is arranged in the display unit” and remove all other newly amended arrangements of the transmitter.
Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claim states the at least one transmitter is arranged in and/or on and/or below the backlight. The written specification describes only the scenario of figures 4 and 5 such that the transmitter 32 is arranged in the backlight 38. There is no written or depicted support for the at least one transmitter to be 
It is suggested to amend the claim to read that the at least one transmitter is arranged in the backlight unit and remove “and/or on and/or below”.

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “an edge region adjoining the display surface and not being used for the display of information…wherein the display panel protrudes from at least one edge portion beyond the color filter layer to form the edge region wherein the protrusion forms the edge region laterally adjoining the display surface” and “the at least one receiver is arranged in or on the edge region on the front side of the display unit”.
All instances of “edge region” from the originally filed specification include: 
Pages 6-7: 

Page 7:
“in said edge region 18 of TFT panel 12, which is provided by protrusion 24, the drivers 28 are disposed and therebetween the receivers 34”
“In a variant of the invention, at least one transmitter 32 is accommodated in addition to receiver 34 in edge region 18 of TFT panel 12 provided by protrusions 24 and therebetween the receivers 34 and the transmitters 32 are disposed in edge region 18.”
Page 8:
“As an alternative…arrange the receivers of the proximity sensor system in the edge region of the display unit”
“…an electrical connection of proximity sensor system 30…in the edge region of the front side of display unit 22”
Page 9:
“The invention has been described above by means of examples in which the proximity sensor system is either entirely, i.e. transmitters and receivers (optionally with control), arranged in the edge region of the display”
Figures 1 and 3 designate edge region 18 and protrusion 24.
In regards to interpretation of edge region: a region may imply a physical location or a mental practice of a 2D or 3D region/space of a particular view. Figures 4-5 of the current application does not designate the edge region 18 or 
Arguments filed 6/1/2021 appears to acknowledge the lack of information for edge region by stating on page 5 of the filed remarks “Part of the edge region is marked with an oval for discussion purposes.” And page 6 comprises a depiction of the current application’s figure 4 with an additional oval marked generally around receiver 34.
In summary as shown above, one skilled in the art would be unable to practice the claimed invention since the claimed term “edge region” is not particularly identified. Therefore, the claimed term “edge region” in and of itself is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
It is suggested to remove all instances of edge region from the claims limiting the claim to only those specifically defined by the specification and figures 3-5.

Claim Rejections - 35 USC § 103
6.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-10, 15, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holenarsipur et al. (US Patent Application Publication 2014/0213323), herein after referred to as Holenarsipur, in view of Benson et al. (US Patent Application Publication 2014/0063433), herein after referred to as Benson.
Regarding independent claim 1, Holenarsipur discloses a display device (figure 1 reference device 10 comprising display 14) having an integrated (figure 4 depicts optical proximity sensor system 26. Figure 5 depicts the proximity sensor in an integrated circuit package 100. Paragraphs [0049] and [0052] describes the proximity sensor as an integrated circuit.), optically operating proximity sensor system for detecting an object present within an observation space in front of the display device (figure 1 reference optical proximity sensor system 26 disposed in front of the display device 10 and paragraph [0031] describes wherein the proximity sensor 26 detects a user’s head, fingers, or other external objects), comprising: 
a display unit comprising a front side having an information displaying display surface, an edge region adjoining the display surface and not being used for the display of information, a display panel, and a rear side (Figure 4 reference (as oriented in the figure) a display northern front surface, east and west edge regions, and a southern rear side. Figure 4 and paragraph [0029] identifies region 22 of the northern front surface to be the active region of the display stack 70 and edge region 23 that surrounds the periphery/edge region of the active region that is the inactive region comprising the proximity sensor 26.), wherein a color filter layer is arranged above the display panel and defines a display surface (figure 4 depicts CF layers (color filters) disposed in display stack 70 however paragraph [0042] specifically details that the color filter may perform the function of cover layer 44), [ ], and
a proximity sensor system having at least one transmitter for emitting sensor radiation toward an observation space in front of the display device and having at least one receiver for receiving sensor radiation reflected from the observation space (figure 4 reference proximity sensor 26 described in paragraph [0030] to comprise a transmitter light source 28 and receiver 30 to respectively transmit and receive reflected light from an external object (the space comprising external object interpreted as the observation space exampled in figure 5 and depicted in figure 4 to be in front of the display device).), 
wherein the at least one transmitter is arranged vertically below the display unit, laterally below the display unit in the edge region, or in the display unit (figure 4 reference proximity sensor 26, depicted in figure 5 to comprise transmitter 26, to be disposed in the display unit (specifically in the edge region 23)), and the at least one receiver is arranged in or on the edge region on the front side of the display unit (figure 4 reference proximity sensor 26, depicted in figure 5 to comprise receiver 30, be disposed/arranged in the edge region 23 and on (via being disposed directly on bottom surface of cover glass 44) the front side of the display), wherein the term below is referenced with the front side of the display unit being above the display unit (Figure 4 reference (as oriented in the figure) a display northern front surface, east and west edge regions, and a southern rear side. Figure 4 and paragraph [0029] identifies region 22 of the northern front surface to be the active region of the display stack 70 and edge region 23 that surrounds the periphery/edge region of the active region that is the inactive region comprising the proximity sensor 26.).
 Holenarsipur does not specifically disclose the display panel protrudes from at least one edge portion beyond the color filter layer to form the edge region wherein the protrusion forms the edge region laterally adjoining the display surface.
Benson discloses a display device (figure 2 reference LCD module 200) comprising a front side (figure 2 reference path showing a typical path for light 128 to take through the LCD module as described in paragraph [0026], thereby depicting the front side to be wherein the topmost layer is arranged, top polarizer 212) having an information displaying display surface (figure 2 depicts path of light 128 described in paragraph [0026] to regard display of light from the backlight arranged with the color filter such that cover glass 208 and top polarizer 212 identify the information displaying display surface), and edge region adjoining the display surface and not being used for the display of information (paragraph [0029] describes the extended ledge of the TFT glass layer 112 may be covered by a black mask to hide the TFT ledge from the user, describing the edge region past the color filter layer 116 is not for displaying information), a display panel (figure 2 reference TFT glass layer 112), and a rear side (figure 2 reference opposite side of the front surface (represented by top polarizer 212) is the rear side represented by backlight assembly 202), wherein a color filter layer arranged above the display panel and defines a display surface (figure 2 reference color filter glass layer 116 arranged above display panel/TFT glass layer 112), wherein the display panel protrudes from at least one edge portion beyond the color filter layer (figure 2 reference TFT glass layer 112 extending past color filter glass layer 116 as described as the summary of the invention in paragraphs [0006] and [0033]) to form the edge region wherein the protrusion forms the edge region laterally adjoining the display surface (figure 2 reference extended TFT glass layer 112 extending past display surface defined by color filter glass layer 116. Chip on glass (COG) 120 is arranged in the edge region.).
It would have been obvious to one skilled in the art before the effective filing date to enable Holenarsipur’s display panel comprising an integrated circuit proximity sensor with the known technique of the display panel extending past the color filter yielding the predictable results of accommodating chips on glass COG and/or flexible printed circuit circuitry that can be mounted hidden and covered/protected without increasing the thickness of the display as disclosed by Benson (paragraph [0006]-[0007]).
Regarding claim 4, Holenarsipur discloses the display device according to claim 1, wherein the display panel is a TFT panel (figure 4 reference TFT layer 70). 
Regarding claim 6, Holenarsipur discloses the display device according to claim 1, wherein the sensor radiation is IR radiation (paragraph [0030] describes the light source 28 to be infrared). 
Regarding claim 7, Holenarsipur discloses the display device according to claim 1, wherein the display unit is an LCD matrix display unit (LCB is assumed to regard an LCD (see claim objection above), paragraph [0026] describes the display 14 to be liquid crystal display). 
Regarding claim 8, Holenarsipur discloses the display device according to claim 1, wherein the at least one transmitter and/or the at least one receiver is provided with an optical system for aligning the sensor radiation toward the figure 4 reference window 48 and cover glass 44 described in paragraphs [0045]-[0046] to enable the proximity sensor to emit light through to the front of the display surface (a description of aligning radiation in the forward direction).). 
Regarding claim 9, Holenarsipur discloses the display device according to claim 1, further comprising a non-optically operating touch sensor system (figure 4 reference touch sensor array 60 described in paragraph [0044] as capacitive). 
Regarding claim 10, Holenarsipur discloses the display device according to claim 9, wherein the touch sensor system comprises a touch panel which is positioned on the front side of the display unit and/or on a color filter layer defining a display surface and/or behind a cover glass arranged in front of the display unit and/or in front of the color filter layer (figure 4 reference touch sensor array 60 disposed on top of the display stack 70 comprising color filter layer and below cover glass 44).
Regarding claim 15,  Holenarsipur discloses the display device according to claim 2, wherein the display panel comprises a plurality of pixels (figure 4 reference display 14 described in paragraph [0027] to comprise pixels). 
Regarding claim 19, Holenarsipur discloses the display device according to claim 1, wherein the non-optically operating touch sensor system comprises a capacitively (figure 4 reference touch sensor array 60 described in paragraph [0044] as capacitive), a resistively, or an ultrasound-based operating touch sensor system.
 Regarding claim 20, Holenarsipur and Benson discloses the display device according to claim 1, further comprising a circuit board having a section on the edge region on the front side of the display unit (Benson: figure 2 reference extended TFT glass layer 112 (describing a layer/board of circuits/TFTs) extending past display surface defined by color filter glass layer 116.), wherein the at least one receiver is arranged on an upper surface of the section (fBenson: figure 2 reference Chip on glass (COG) 120 is arranged in the edge region on top of the TFT circuit board wherein combination with Holenarsipur the circuit is an optical proximity sensor system 26 depicted in figure 4. Figure 5 depicts the proximity sensor in an integrated circuit package 100. Paragraphs [0049] and [0052] describes the proximity sensor as an integrated circuit.)

7.		Claims 5, 11, 13 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holenarsipur-Benson in view of He et al. (US Patent Application Publication 2018/0260602), herein after referred to as He.
Regarding claim 5, Holenarsipur discloses the display device according to claim 1, further comprising a backlight unit for backlighting the display unit (paragraph [0043] describes layer 70 to comprise a backlight), wherein the at least one transmitter is arranged in and/or on and/or above the backlight unit (figure 4 reference proximity sensor 26 disposed above backlight BL layer 70). 
Holenarsipur does not specifically disclose wherein the at least one transmitter is arranged in or laterally in and/or on and/or below the backlight unit.
He discloses the display device, further comprising a backlight unit for backlighting the display unit (figure 2A reference backlight 434), wherein the at least one transmitter is arranged in and/or on and/or below the backlight unit (figure 2A reference transmitter light source 436a disposed below backlight 434 as described in paragraph [0063]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Holenarsipur’s proximity sensor paragraphs [0005], [0013] and [0066]).
Regarding claim 11, Holenarsipur discloses the display device according to claim 1, 
wherein the at least one receiver comprises a receiver matrix, with or without an optical system, that is arranged in the edge region of the front side of the display unit and provides for [ ] image capturing of the observation space (A matrix is a set of components arranged in rows and columns (be it numerical or physical). A single component may be expressed as a matrix including a single row and single column. Therefore, the broadest most reasonable interpretation would regard a single component such as the single photodiode 112 depicted in prior art Holenarsipur’s figures 4 and 5 to be arranged in the edge region 23 provided on the front side for image capturing.).
In an effort to further prosecution it is assumed that the receiver matrix comprises more than one image sensor (such claim language may be “wherein the proximity sensor system comprises more than one image sensor arranged in a matrix”). In view the assumed (unclaimed limitation) Holenarsipur does not specifically disclose a receiver matrix (comprising more than one image sensor). Holenarsipur further does not specifically disclose the captures images are 2D or 3D.
He discloses wherein the at least one receiver comprises a receiver matrix, with or without an optical system, that is arranged in the edge region of the front side of the display unit and provides for 2D or 3D image capturing of the figure 2A reference optical detector array 621a arranged in edge region 20 of the front side and described in paragraph [0066] to regard an optical detector array of photodiodes to receive reflected light from light sources 436a. Figure 29 depicts the array of photodiodes 621a to be a matrix. Paragraph [0180] describes the optical image can provide a high resolution 2D image to (paragraph [0171]) better resolve a 3D image.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Holenarsipur’s proximity sensor with the known technique of a matrix array of receives/photodiodes for 2D imaging yielding the predictable results of increased resolution as compared to a single receiver/photodiode as disclosed by He (paragraph [0227]).
Regarding claim 13, He discloses the display device according to claim 11, wherein the proximity sensor system comprises a transmitter that can be activated when the ambient light for 2D or 3D capturing of the observation space is insufficient (paragraph [0117] describes ambient light (sun light or room light) to enter the image sensor and be considered insufficient/undesirable such that the light source 436 is turned on at a particular frequency which is matched with the same frequency and phase by the image sensor). 
Regarding claim 17, He discloses the display device according to claim 11, characterized in that the receiver matrix is an image sensor (figure 2A reference optical detector array 621a arranged in edge region 20 of the front side and described in paragraph [0066] to regard an optical detector array of photodiodes to receive reflected light from light sources 436a. Figure 29 depicts the array of photodiodes 621a to be a matrix. Paragraph [0180] describes the optical image can provide a high resolution 2D image to (paragraph [0171]) better resolve a 3D image.).
claim 18, Holenarsipur discloses the display device according to claim 1, wherein the at least one transmitter is arranged laterally above the display unit in the edge region (figure 4 reference proximity sensor 26 disposed above backlight BL layer 70 in the edge region 23), on the rear side of the display unit, or facing the rear side of the display unit. 
Holenarsipur does not specifically disclose wherein the at least one transmitter is arranged laterally below the backlight unit, on the rear side of the display unit, or facing the rear side of the display unit. 
He discloses wherein the at least one transmitter is arranged laterally below the backlight unit, on the rear side of the display unit, or facing the rear side of the display unit (figure 2A reference transmitter light source 436a disposed below backlight 434 as described in paragraph [0063] thereby considered to be arranged laterally below the backlight, on the rear side of the display unit, and facing the rear side of the display unit.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Holenarsipur’s proximity sensor with the known technique of being mounted below a backlight yielding the predictable results of an alternative embodiment for performing the same function of proximity sensing in accordance with design preference as disclosed by He (paragraphs [0005], [0013] and [0066]).

Response to Arguments
8.		Applicant’s arguments filed 6/1/2021 have been fully considered and relate towards newly amended subject matter. Applicant argues the previous rejection wherein Holenarsipur is described not to specifically disclose the display panel protrudes from at least one edge portion beyond the color filter layer to 
		The examine disagrees. As described by the prior office action and applicant’s remarks, Holenarsipur does not disclose the protrusion in relation to the edge region laterally adjoining the display surface. This does not mean Holenarsipur does not disclose an edge region as a whole. Additionally, adjoining does not limit the scope of interpretation to touching but includes a broader scope of neighboring or adjacent (not necessarily physical contact). As shown above the argument and newly amended claim language bring in to question the interpretation of edge region, protrusion, and arrangements of the transmitter. While applicant has circled their interpretation of edge region (page 6 of the filed remarks) this supports the new indefinite rejection of the subject matter since edge region is not particularly defined by the specification. 
		Further, additionally issuses arise due to the support for “display unit”. Since the display unit has been found supported in figures 4-5 reference 22 of the current application, all components within the housing are deemed to be the display unit. Therefore, prior art Holenarsipur figure 4 reference display 14 is interpreted as the display unit. Any and all components within the housing 12 are interpetted to be “in the display unit” including proximity sensor 26 comprising transmitter 28 and receiver 30 (figure 5) disposed in an interpreted edge region 23. The rejection substantially maintained and modified only in view of newly amended subject matter and therefore final necessitated by amendment.


Conclusion
9.		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622